 In the Matter of HARTSELL MILLS COMPANYandTEXTILEWORKERS'ORGANIZING COMMITTEECases Nos. C-943 and R-970.-Decided December 12, 1939Upholstery and Drapery Fabrics Manufacturing Industry-Interference,Re-straint, and Coercion:coercive statements made by the respondent's supervisoryemployees-Discrimination:charges of,sustained as to one employee;not sus-tained as to oneemployee-Unit Appropriate for Collective Bargaining:pro-duction and maintenance employees excluding clerical and supervisory em-ployees andwatchmen-Representatives:proof of choice:membership cards ;testimony of unionofficial-Collective Bargaining:employer refused to recog-nize the union as the representative of all employees in the appropriate unit,although a majority of the employees had designated the union as their bar-gaining representative;employer refused to reduce such terms as might beagreed upon to a signed,written contract;employer refused to continuebargaining negotiations unless the union should request the withdrawal ofcertain charges which it had filed with the Regional Director;employer orderedto notify the union in writing that it is prepared to enter into bargainingnegotiations,upon request bargain collectively with the union,and to embodyunderstanding,if reached,in a signed,written contract;order based on majorityat date of refusal tobargain-Reinstatement Ordered:discharged employee-Back Pay: awarded-Complaint:dismissed as to oneemployee-Investigationof Representatives:petition for, dismissed,in view of order to bargain.Mr. Charles Y. Latimer,for the Board.Drinker, Biddle &Reath,byMr. Edwin A. Lucas,of Philadelphia,Pa., forthe respondent.Mr. S. P. Brewer,of Charlotte, N. C., for the T. W. O. C.Mr. Roscoe L. Barrow,ofcounsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 1, 1937, Textile Workers' Organizing Committee,herein called the T. W. O. C., duly filed charges alleging that HartsellMills Company, Concord, North Carolina, herein called the respond-ent, had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On February 19, 1938, the T. W. O. C. duly filed charges alleg-ing that the respondent had engaged in and was engaging in unfair18 N. L.R. B., No. 43.268 HART SELL MILLS C'0MPANTY269labor practices within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the Act. Thereafter, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Fifth Region (Baltimore, Maryland), issued itscomplaint, dated May 14, 1938, against the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the Act. Copies of thecomplaint, accompanied by notice of hearing, were duly served uponthe respondent and the T. W. O. C.With respect to the unfair labor practices, the complaint allegedin substance: (1) that the respondent on or about August 13, 1936,discharged Lloyd S. Love because of his membership in and activitiesin behalf of Local Union No. 2483, United Tapestry Workers(A. F. L.),' and on or about April 5, 1938, discharged J. O. Scott 2because of his membership in and activities in behalf of the T. W.O. C., and has refused to employ them for the same reasons; (2)that on or about December 4, 1937, and at all times thereafter therespondent refused to bargain collectively with the T.W. O. C. asthe representative of its employees in the appropriate unit, althoughthe T. W. O. C. was the designated representative of a majority ofsuch employees; and (3) that by the above-mentioned acts, by-mak-ing speeches at various times since July 1, 1936, which were hostileto the membership of its employees in any labor organization, andby other acts, the respondent has discouraged the exercise of therights guaranteed to its employees by Section 7 of the Act.On June 1, 1938, the respondent, by its attorney, entered a specialappearance for the purpose of moving to dismiss the complaint.The respondent filed its answer on June 3, 1938. The complainthaving been orally amended during the course of the hearing, therespondent at the same time orally amended its answer to meet thematter added to the complaint.The respondent's answer, as amendedduring the course of the hearing, denied that it had engaged in or wasengaging in the alleged unfair labor practices, and concluded with1The complaint originally alleged that Love was discharged because of his membership inand activities in behalf of Local Union No. 1902, United Textile Workers of America(A. F. L.).The evidence adduced at the hearing showed that Love was active in LocalUnion No.1902 during 1934, but that during 1935,he secured a charter from the UnitedTapestry Workers Union(A. F. L.) and established Local Union No. 2483. It was whilehe was a member of Local Union No. 2483 that he was discharged.At the close of thehearing counsel for the Board moved to amend the complaint to conform to the proof.Themotion was allowed.This motion cured the defect in the complaint.After Love's discharge Local Union No. 2483 became dormant,and when the T. W. 0. C.began its organizational activity in 1937 many of the employees who had been members ofLocal Union No. 2483,including Love, joined the T. W. 0. C.The T. W. 0. C. filed thecharge in Love's behalf.The complaint was amended during the course of the hearing by adding thereto an alle-gation that J. 0. Scott was discriminatorily discharged.Counsel for the respondent waivedobjections thereto. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDa prayer to dismiss the complaint.The answer was accompaniedby a motion to dismiss the complaint on the ground that the respond=ent is not engaged in interstate commerce, that the complaint contra-venes the respondent's constitutional rights, and that the respondenthas not engaged in and is not engaging in the alleged unfair laborpractices.On November 27, 1937, the T. W. O. C. filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondent,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On April 27, 1938, the Board,acting pursuant to Section 9 (c).of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended,- ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice, and acting pursuant to Article III, Section 10, of saidRules and Regulations, further ordered on May 10, 1938, that, forpurposes of hearing, the cases be consolidated and that one record ofthe hearing be made.Pursuant to an amended notice duly served on the parties, a hear-ing was held on July 21, 22, and 23, 1938, in Concord, North Carolina,before Albert H. Lohm, the Trial Examiner duly designated by theBoard.The Board and the respondent were represented by counseland the T. W. O. C. was represented by one of its representatives.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.At the opening of the hearing, the respondent moved to dismiss thecomplaint, and at the close of the Board's case, the respondent reneweditsmotion.The Trial Examiner denied the motion on both occasions.At the close of the hearing, the respondent again renewed its motionto dismiss.The Trial Examiner withheld ruling on the motion. Inhis Intermediate Report, issued thereafter, he denied the motion.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the Trial Examiner's rulings and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On September 19, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served on the parties, finding thatthe respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the Act.He recommended that the respondent ceaseand desist from its unfair labor practices; offer to Lloyd S. Love andJ. O. Scott immediate and full reinstatement to their former positions; HARTSL'LL MILLS COMPANY271make whole Lloyd S. Love and J. O. Scott for any losses of pay sus-tained by reason of their discriminatory discharges; upon request, bar-gain collectively with the T. W. O. C.; post notices in its plant statingthat it will cease and desist from its unfair labor practices and will,upon request, bargain with the T. W. O. C. with respect to conditionsof employment; and file with the Regional Director within 10 daysa report setting forth the manner and form of compliance therewith.The respondent and the T. W. O. C. were notified by the Trial Ex-aminer that they were entitled to request the privilege of filing briefswith, or presenting oral argument before, the Board within 10 days ofthe receipt of the Report.The respondent filed exceptions to the Intermediate Report and toother parts of the record on September 30, 1938, and a brief on No-vember 14, 1938.On September 7, 1939, a hearing for the purpose oforal argument was duly held before the Board in Washington, D. C.,in which the respondent participated by counsel.The Board has re-viewed the respondent's exceptions to the Intermediate Report and toother parts of the record and, except in so far as they are consistentwith the findings, conclusions, and order set forth below, finds them tobe without merit.On October 1, 1938, and on October 29, 1938, respectively, the re-spondent filed motions to reopen the record and to receive further evi-dence, alleging as grounds therefor: (1) that the signatures on two ofthe T. W. O. C.'s membership cards, which were received in evidenceto establish the T. W. O. C.'s majority status, were forged; (2) that 12or 15 members of the T. W. O. C. on September 24, 1938, served noticeon the T. W. O. C. of their intent to withdraw their memberships there-in; and (3) that about 23 members of the T. W. O. C. on or aboutOctober 20, 1938, resigned from the T. W. O. C.On October 21, 1938,and on November 12, 1938, the Board denied the respective motions.These motions are discussed further in the section below entitled "Theremedy."Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTHartsell Mills Company is a North Carolina corporation engaged inthe manufacture of upholstery and drapery fabrics at Concord, NorthCarolina.Its capital structure consists of $125,000 common stock and$200,000 preferred stock.Approximately 62 per cent of the commonstock and approximately 97 per cent of the preferred stock is owned byStead & Miller Company, Philadelphia, Pennsylvania.The principalofficers of Stead & Miller Company are also the principal officers of the 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent, and the respondent's board of directors is composed ofcertain members of the board of directors of Stead & Miller Company.The two firms operate as separate corporations.The principal raw materials used in the respondent's operations areyarn, rayon, salt, chemicals, dyestuffs, coal, and electricity.During1937 the respondent purchased 501,547 pounds of yarn costing $191,-310; 21,487 pounds of rayon costing $11,213; salt costing $1,936; chem-icals costing $616; dyestuffs costing $16,428; coal costing $10,032; andelectricity costing $7,450.The respondent purchased these materialsdelivered at Concord, North Carolina.However, approximately 31per cent, by value, of them were shipped to Concord from points out-side North Carolina.All of the respondent's finished goods, excluding "seconds" andremnants, are sold to Stead & Miller Company, Philadelphia, Pennsyl-vania.During 1937 the respondent sold 468,821 yards of cloth toStead & Miller Company, for which it received $473,543.During thesame period it sold 6,587 yards of cloth "seconds," grossing $3,293, to aNorth Carolina concern and miscellaneous remnants, grossing $1,500,most of which were shipped to firms outside North Carolina. Thegoods sold to Stead & Miller Company, constituting approximately 99per cent of the respondent's output, are sold f. o. b. Concord, NorthCarolina.A contract hauler then transports the goods by automobiletruck from Concord, North Carolina, to Philadelphia, Pennsylvania..The respondent in its motion to dismiss and in its brief contends thatits business is intrastate, since most of its raw materials originate inNorth Carolina, since such raw materials as are obtained from outsideNorth Carolina are purchased delivered at Concord, North Carolina,and since its finished products are sold f. o. b. Concord, North Carolina.This position is plainly foreclosed by the decision of the SupremeCourt of the United States in theSanta Cruzcase.3In that case theCourt said :There is no question that petitioner was engaged in interstateand foreign commerce.We have often decided that sales to pur-chasers in another state are not withdrawn from federal controlbecause the goods are delivered f. o. b. at stated points within thestate of origin for transportation . . . A large part of the inter-state commerce of the country is conducted upon that basis andthe arrangements that are made between seller and purchaser withrespect to the place of taking title to the commodity, or as topayment of freight, where the actual movement is interstate, donot affect either the power of Congress or the jurisdiction of theagencies which Congress has established.43Santa Cruz Fruit Packing Company v.National Labor Relations Board,303 U. S. 453.4Id.,at page 463. HARTSELL MILLS COMPANY273It is clear that about one-third of the respondent's raw materials andsubstantially all of its finished products are transported in interstatecommerce. If industrial strife should cause a cessation of the respond-ent's operations, the transportation in interstate commerce of these rawmaterials and finished goods would be substantially interrupted. It isplain that the respondent's operations bring it within the jurisdictionof the Act.II.THE ORGANIZATION INVOLVEDTextileWorkers' Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations.It admits tomembership all production and maintenance employees of the re-spondent, excluding clerical and supervisory employees and watchmen.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectivelyThe complaint alleges that on or about December 4, 1937, and at alltimes thereafter, the respondent refused to bargain collectively withthe T. W. O. C., although a majority of the respondent's employees inan appropriate unit had designated it as their bargaining agent.Therespondent's answer denies the allegations.1.The appropriate unitThe complaint alleges that all production and maintenance employ-ees excluding clerical and supervisory employees and watchmen, con-stitute a unit appropriate for the purposes of collective bargaining.The respondent, in its answer, denies that such a 'unit is appropriate,but except as to one employee, C. A. Honeycutt, it introduced no evi-dence at the hearing to support its denial.The respondent contendsthat C. A. Honeycutt is not a supervisory employee.After Honeycutthas ascertained from H. H. Whittle, comanager of the respondent, thetypes of cloth which are to be woven, he determines which weaversare capable of doing the work and then tells the smash-hands andleash-out men to place the warps in the looms of the weavers selected.After the warps are in the looms, he inspects the looms to see thatthe cloth is started correctly and inspects the cloth from time to timeas it is woven.There are approximately 75 employees in this depart-ment.We find that Honeycutt's duties are supervisory in character.We shall exclude him from the unit.The T. W. O. C. excludes from its membership clerical and super-visory employees and watchmen, and the exclusion of such employeesfrom an industrial unit is proper and common.We find that the pro-duction and maintenance employees of the respondent, excluding cler- 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDicaland supervisory employees and watchmen, constitute a unitappropriate for the purposes of collective bargaining and that suchunit insures to employees of the respondent the full benefit of theirright to self-organization and collective bargaining and otherwiseeffectuates the policies of the Act.2.Representation by the T. W. 0. C. of a majority in the appropriateunitDuring the hearing the respondent produced its pay roll for theperiod ending December 4, 1937.No earlier pay roll was requestedor produced.The pay roll lists the names of 217 employees.T.M.Schramm, comanager of the respondent, testified that this numberwas reduced by approximately 1 per cent each month up to May 14,1938,when the complaint, issued.Seventeen of the employees areplant officials, supervisory employees, clerical employees, and watch-men, whom we have excluded from the unit. Thus there were 200employees in the appropriate unit on December 4, 1937.The T. W.0. C. introduced in evidence 137 membership cards.At the hearing,the names on the membership cards were checked against the nameson the pay roll. It was found that 58 of the names on the cardscorresponded exactly with names on the pay roll.There were minordiscrepancies between 52 of the names as they appeared on the cardsand the pay roll.The discrepancies on 49 of the cards were curedby the testimony of James Seahorn, an active member of the T. W.0. C., who had witnessed the signing of 12 of the cards, and whoknew personally the 49 signatories who signed the cards about whichhe testified.He .testified that the discrepancies are explained bypoor spelling and poor writing and that the names on the cards arein each instance the names of persons whose names are on the Decem-ber 4, 1937, pay roll.The respondent contends that Seahorn was not qualified to authen-ticate these cards.Under the circumstances, we see no merit in thiscontention.In any event, the discrepancies referred to are for themost part an initial for the given name on the one and the namespelled out on the other, or a slight difference in the spelling of thesurnames.Discrepancies of this type are self-explanatory.The re-spondent produced no specific evidence to discredit the cards.Wefind that these 49 cards were signed by employees whose namesappear on the December 4, 1937, pay roll.Three other cards which bore similar discrepancies were found bythe Trial Examiner to have been signed by persons whose namesappear on the December 4 pay roll.We have examined these 3 cardsand agree with the Trial Examiner's finding. The remaining 27cards were not signed by employees whose names are on the December HARTSELL MILLS COMPANY2754 pay roll.We find that 110 of the 200 employees in the appropriateunit on December 4, 1937, were members of the T. W. O. C.In view of the foregoing facts, we find that on December 4, 1937,and thereafter,5 the T. W. O. C. was the duly designated representa-tive of a majority of the employees in an appropriate unit, and pur-suant to Section 9 (a) of the Act, was the exclusive representative ofall the employees in such unit for the purposes of collective bargain-ing with the respondent in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.3.The refusal to bargainIn 1934 Local Union No. 1902, United Textile Workers of America(A. F. L.), herein called Local Union No. 1902, was active in theplant.It initiated a strike which was unsuccessful, and thereafteritsmembership dropped.Lloyd S. Love, who was employed by therespondent following the 1934 strike, succeeded in signing up othermembers, but they, too, became inactive. 'A number of employeeshaving expressed a preference for a local union admitting to mem-bership employees of the respondent only, in ,the fall of 1935 Loveobtained a charter for Local Union No. 2483, United Tapestry Work-ers (A. F. L.), herein called Local No. 2483.This union restricteditsmembership to employees of the respondent.Love was dischargedon September 14, 1936, and thereafter the union became dormant. In1937 the T. W. O. C. initiated a membership drive.Most of thosewho had belonged to Local Union No. 2483 became affiliated with theT.W. 0. C.In September 1937 S. P. Brewer, T. W. O. C. representative, noti-fied the respondent that the T. W. O. C. had attained a majority sta-tus in the plant and asked the respondent to meet with the T. W. O. C.for the purposes of collective bargaining.Thereafter representativesof the respondent and the T. W. O. C. met on October 14, 16, 23,November 20, December 4, 1937, and January 19, 1938.The respond-ent was represented in these negotiations by T. M. Schramm andH. H. Whittle, comanagers of the respondent.The T. W. O. C.was represented by Brewer and a shop committee.The T. W. O. C. charges that the respondent refused to recognizeit as representative of all the employees in a unit composed of pro-duction and maintenance employees and excluding clerical and super-visory employees and watchmen, although a majority of the employ-ees insuch unit had designated it as their bargaining representative.On October 14 the representatives of the T. W. O. C. and the respond-5 The respondent'smotions alleging a subsequent loss of majority are discussed below inthe section entitled"The remedy." 276DECISIONSOF NATIONALLABOR RELATIONS BOARDent met briefly and arranged to continue bargaining negotiations onOctober 16.According to Brewer, during the October 16 meeting,he stated that the T. W. O. C. had attained a majority status in theplant; he asked Schramm whether,or not the respondent questionedthat; and Schramm answered that he did not question it, and that hewould accept Brewer's statement as being authentic.Schramm, onthe other hand, testified that he never conceded that the T. W. O. C.had,a majority status; that he merely told Brewer that for the pur-poses of the bargaining negotiations he would assume that Brewerwas telling the truth.The T. W. O. C., at this meeting, tendered a proposed contract tothe respondent.The provisions of the contract were discussed forabout 3 hours.Arrangements were then made for a further meetingon October 23.At the meeting on October 23, Schramm took the position that therespondent would recognize the T. W. O. C. as bargaining agent forits own members and for no others. Schramm's testimony indicatesthat this position was taken regardless of whether or not the T. W.O. C. represented a majority of the employees.Q. Did Mr. Brewer indicate any particular opposition to theextent to which you were willing to recognize the T. W. O. C.... ?A. Absolutely. . . . He said that if the T. W. O. C. representeda majority of the employees, it would be necessary for them torepresent all of the employees.Q.What was the position of yourself and Mr. Whittle all theway through the conference in respect to any concession or anyagreement that they had a majority of your employees amongtheir members?A.We felt that it was reasonable for the T. W. O. C. torepresent those employees who were members of their organi-zation... .Q.What about any other employees that were not members oftheir organizations?A.We didn't see where they should represent a man that didn'tbelong to their outfit.It does not appear whether or not this issue received discussion at theother meetings, but it is clear that the respondent never receded fromits position.The Trial Examiner found that the respondent refusedto recognize the T. W. O. C. as representative of all the employees inthe unit.It is clear that the respondent at the outset of the negotiations agreedthat it would not question the majority status of the T. W. O. C. forthe purposes of the collective bargaining negotiations.Having this H-AnT'SPLL MILLS COMPANY277assurance, the T. W. O. C. did not attempt to prove its majority.Hadit been called upon to produce proof, in all probability it could havedone so, for all its membership cards were signed from April throughOctober 1937.8We find that the respondent accepted the T. W. O. C.'sstatement that it had attained a majority status.When the re-spondent later refused to recognize the T. W. O. C. as representativeof any employees except its own members, it did not request proof ofthe T. W. O. C.'s majority status and did not question such majoritystatus.Rather, it was taking a position that as a matter of law aunion is not entitled to represent any employees in the unit who arenot its own members, although a majority of the employees havedesignated the union as their representative.Since the meetings of December 4, 1937, the date on which theT.W. O. C.'s majority was established, and January 19, 1938, weretaken up with the issue of whether or not the T. W. O. C. would with-draw its charge as a condition to further bargaining, the refusal torecognize the T. W. O. C. as representative of all the employees inthe unit received little discussion.However, this position taken inone of the series of conferences, and never retracted, persisted as theposition of the respondent on December 4, 1937, and thereafter.We find that on and after December 4, 1937, as well as before thatdate, the respondent refused to recognize the T. W. O. C. as the repre-sentative of all the employees in the appropriate unit, although amajority of such employees had designated the T. W. O. C. as theirbargaining representative and although the respondent did not ques-tion that fact.In so doing, it failed to comply with the requirementsset out in Section 8 (5) and Section 9 (a) of the Act, which providethat the employer shall bargain with the agency selected by a majorityof the employees, as exclusive representative of all the employees inthe unit.7The T. W. O. C. further maintains that the respondent refused toreduce such terms as should be agreed upon to a signed, written con-tract.Brewer testified that Schramm took this position at the firstmeeting and that he reiterated his position at all the meetings throughDecember 4.Schramm testified that during the meeting on November 20, he toldBrewer that he would ask a lawyer whether or not the Act required theemployer to sign a contract with the employees.Around Thanks-"While it wouldappearthat the T. W. O. C.'smajority dates from the latter part ofOctober 1937, we have not found that it attained a majority status as of that date becauseno pay roll earlierthan the December 4, 1937, pay roll is available.7SeeMatter of Biles-Coleman Lumber CompanyandPuget Sound District Council ofLumber and SawmillWorkers,4N. L. R.B. 679, order enforcedinNational Labor RelationsBoard v. Bites-Coleman Lumber Company,96P. (2d) 197 (C. C. A. 9);Matter of BurnsideSteel Foundry CompanyandAmalgamated Association of Iron, Steeland Tin Workers ofNorthAmerica, LodgeNo.1719, 7 N. L. R. B. 714. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDgiving Day, 1937, he consulted counsel who advised him that the Actdid not require the respondent to sign a written agreement.Schrammfurther testified that Brewer, at the meeting on November 20, insistedon knowing whether the respondent would sign a contract at any time,and that he told Brewer that he saw no need of discussing that ques-tion until they had agreed upon terms. The respondent contends thatit has never refused to enter into a signed, written contract.At thehearing, Schramm stated that he did not see the necessity of reducinga labor contract to writing; that an oral agreement was sufficient.The Trial Examiner, who observed the demeanor of the witnesses atthe hearing, found Schramm to be "a consistently evasive witness."He found that from the outset the respondent took the position thateven if terms were agreed upon it would not enter into a written con-tract.We find that the respondent refused, both before and afterDecember 4, 1937, to enter into a signed, written contract with theT.W. O. C., regardless of the terms agreed upon. The record isreplete with evidence, and we find, that this refusal was a subject ofbitter discussion in all the meetings through December 4, and was afactor in the final breakdown of negotiations.InMatter o l Inland Steel Company,"we held that under normalcircumstances, an essential element of collective bargaining in goodfaith by an employer is a willingness to embody the results of negotia-tions in a signed agreement.We pointed out in that case that Section8 (5) of the Act requires the employer to accept the procedure ofcollective bargaining in good faith, that the nature of this procedureis determined in the light of the prevailing practice of collective bar-gaining, and that the prevailing practice in collective bargaining is,under normal circumstances, to embody understandings reached insigned agreements.InGlobe Cotton Mills v. National Labor Relations Board ethe Cir-cuit Court of Appeals for the Fifth Circuit said :We believe there is a duty on both sides, though difficult of legalenforcement, to enter into discussion with an open and fair mind,and a sincere purpose to find a basis of agreement touching wagesand hours and conditions of labor, and if found to embody it in acontract as specific as possible, which shall stand as a mutualguaranty of conduct, and as a guide for the adjustment ofgrievances.The respondent's attitude, in refusing to recognize the T. W. 0. C.'sstatus as an equal party in normal business relationships, does not8Matter of Inland Steel CompanyandSteelWorkers'Organizing Committee and Amal-gamatedAssociationof Iron, Steel,and TinWorkersof North America,Lodge Nos.64, 1010,and 1101,9N. L. R. B. 783.9 103 F. (2d) 91 (1939). 279lend itself to the dignified and stable collective bargaining processcontemplated by the Act as an aid to industrial peace.10We find thatthe respondent refused to reduce to a signed, written contract suchterms as should be agreed upon. Such refusal constitutes a violationof Section 8 (5) of the Act.The T. W. O. C. further contends that the respondent made with-drawal of certain charges, alleging that Lloyd S. Love was discrimi-natorily discharged by the respondent, a condition precedent to furthernegotiations.Brewer testified that on October 23, 1937, and Novem-ber 20,1937, Schramm insisted that the charges be withdrawn. Brewertold Schramm on each occasion that it was not his purpose to discussthemerits of Love's case.At the conference on December 4, 1937,according to Brewer, the management strongly objected to discussingthe terms of the T. W. O. C.'s proposal unless the T. W. O. C. wouldagree to withdraw its charges.He testified that Schramm, on January19, 1938, again argued that the T. W. O. C. should withdraw itscharges before the parties should undertake to negotiate further onthe bargaining agreement, because the respondent would not be ableto come to terms until the Love controversy was resolved.Brewerthen told Schramm that if the respondent was refusing to negotiatefurther, the meeting would adjourn.No further conference for thepurposes of collective bargaining was requested.Schramm testified that on November 20, 1937, Brewer told him thatas soon as a contract was signed the charges relating to Love wouldbe dropped.Brewer denied making any such statement.This tes-timony of Schramm's substantially corroborates Brewer's testimonyas to the respondent's position relative to the dropping of the charges.Schramm admitted that on December 4, he told Brewer that the chargewould be conducive to a certain amount of ill feeling and lack ofcooperation in the negotiations and that it would serve the best in-terests of all to dispose of the case as quickly as possible, but hemaintains that Brewer asked him if this was a condition precedent tofurther bargaining and he said it was not.On December 8, 1937, the Regional Director for the Fifth Regionwrote a letter to Schramm in which he stated, "Mr. Brewer informs.me in his letter that you have made the withdrawal of this charge[alleging discrimination in the discharge of Lloyd S. Love] a con-dition of any further negotiations. If this is an accurate statementof your attitude regarding this, you are of course in an untenable posi-tion, which might lead to a charge of refusal to bargain." It is sig-10 SeeMatterofSt.Joseph Stockyards CompanyandAmalgamated Meat Cutters andButcher Workmen of North America,Local UnionNo. 159,2 N. L.R. B. 39;Matter ofH. J. Heinz CompanyandCanning and Pickle Workers, Local No. 325, affiliated with Amal-gamated Meat Cutters and Butcher Workmen of North America,American Federation ofLabor,10 N. L.R. B. 963;Holston Manufacturing CompanyandAmerican Federation ofHosieryWcrker.,13 N. L. R. B. 783.283029-11-vol. 18-19 280DECISIONSOF NATIONALLABOR RELATIONS BOARDnificant that the respondent did not reply to this letter.The TrialExaminer found that the respondent made withdrawal of the chargea prerequisite to further bargaining.We agree with the TrialExaminer's finding.The Act establishes a duty on the part of an employer to bargainwith the representative of a majority of its employees concerningwages, hours, and other conditions of employment.The Act doesnot at the same time permit the employer to hedge about this duty byimposing unreasonable conditions precedent to bargaining collectively.A condition of the type here imposed, combining a restraint on theright to bargain collectively with an inducement to the labor organiza-tion to forego its redress for the employer's wrongful conduct in dis-criminatorily discharging its employees, is particularly repugnant tothe spirit of the Act.We find that the imposition by the respondentof the aforesaid condition precedent to bargaining collectively consti-tutes a refusal to bargain within the meaning of Section 8 (5) ofthe Act.B. Interference, restraint, and coercionJ.0. Scott, a former employee, testified that on April 16, 1937,William S. Buff, a foreman, asked him how the T. W. 0. C. wasprogressing in the weave shop.Buff admitted having made thisinquiry, and added that he asked "quite a few of them once in awhile" about their union affiliation.F. L. Stallings, an employee, tes-tified that he asked Honeycutt, a supervisory employee, for a job assmash-hand and that Honeycutt told him that if he were given thejob he would influence the employees with whom he worked to jointhe T. W. 0. C. According to Stallings, Honeycutt advised him asfollows : "The best thing for you to do is to stay out of it. It neverwill amount to anything.You can't expect the company to do any-thing for you if you get into such a mess."Honeycutt took the standand did not deny having made this statement. James Seahorn, anemployee, testified that during June 1936 Honeycutt advised him thathis union activity was holding him down and that if he would quitthe union he could get more work.Honeycutt admitted that he toldSeahorn that if he would take up more time on his own job and let theunion alone, he would be better off ; and that the union was no goodfor anyone.We find that the respondent, by the above-described activities of itssupervisory employees, has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7of the Act.Another question is raised by the record which warrants a briefdiscussion.Certain Social Security cards used by the respondent pro-vided space for designating the employee's union affiliation.The HART SELL NI'ILLS COMPANY281employees were not forced to supply this information.Schrammtestified that its Social Security card system was purchased upon theadvice of an accounting firm.He stated that it was not purchasedbecause the respondent desired to obtain information concerning theunion affiliation of its employees.While the union affiliation of itsemployees is clearly not a proper concern of the respondent, and suchinformation should not be called for on its Social Security cards orany other cards which the employees are required to fill out, we donot feel that the respondent selected this card system with a view toobtaining information concerning the union affiliation of its employeesor of applicants for employment.We do not find that the respondenthas thereby engaged in unfair labor practices within the meaning ofSection 8 (1) of the Act.C. The dischargesThe complaint alleges that the respondent discharged Lloyd S.Love and J. 0. Scott and refused to employ them because of theirmembership in and activities in behalf of Local Union No. 2483 11and the T. W. 0. C., respectively.The respondent's answer deniesthe allegations.Lloyd S. Lovewas first employed by the respondent as a loom fixerin 1934.He was active in Local Union No. 1902 until it became dor-mant.In 1935 Love obtained a charter for Local Union No. 2483.Love was the moving spirit of Local Union No. 2483. About August1, 1936, he became its president.He was discharged on September14, 1936.After the discharge of Love, Local Union No. 2483 ceasedto function.The respondent contends that Love was discharged because he dis-paraged the management, spoiled some cloth, and disobeyed a companyrule.The respondent's storekeeper and four employees testified that inthe spring of 1935, Love stated in the respondent's store that the re-spondent's mill was going bankrupt, that it was going to sell out toCannon Mills, and that anyone desiring continuous employment hadbetter apply for work with Cannon Mills.Pharr, the superintendentof the mill, testified that he called in Love, who admitted making somesuch statement, explained to him the seriousness of such a statementand suggested that he be more careful in the future.Pharr admittedthat Love "had some mistaken ground for this statement because ofthe fact that Cannon Mills trucks were coming in and out of our plantat the time delivering yarn."Love claims that his statement was,"I wonder if the Cannon Mills Company is still the selling agent of11See footnote1, supra. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDHartsell."He testified that he told those in the store that he wasgoing to Belmontto attend a union rally on Saturday and that onthe following Monday Pharr called him in and after questioning himabout the rally asked him about the alleged remarks cited above.Pharr did not deny that he had questioned Love concerning the unionrally.We give credence to the respondent's several witnesses andfind that Love made statements substantially as attributed to himabove.Such a statement made a year and a half prior to Love'sdischarge, however, does not appear to us to have been a potent factorin the discharge.The evidence is open to interpretation that anotherreason forcalling Love to Pharr's office at that time was his attend-anceat the union rally.DuringJulyor August 1935 Love circulated in the plant a petitionindicating opposition to a proposed consolidation of two schools inthat district.The respondent claims that it has a rule against thecirculation in the plant of petitions, whatever their purpose may be.Love testified that Buff, a foreman, gave him permission to circulatethe petition.Buff testified, and he told Pharr upon inquiry, that hedid not give Love permission to circulate the petition, but that Lovemight have inferred from his statement that he did have permissionto circulate the petition.We find that Love obtained permission fromhis foreman to circulate the petition.During the summer of 1936 some defective cloth was produced.Whittle and Honeycutt contended that the defect was caused by adefective jack-head in the loom.As loom fixer,.it was Love's job tokeep the looms in good condition.Love testified that the defect wascaused by the use of an improper card. Failure to repair the loomwas not consideredan offensejustifying discharge, and no disciplinewas meted out to Love. The respondent does not question Love'sgeneral skill and efficiency, and this incident evidently played no partin motivating the respondent to discharge him.W. B. Kennedy, an oversee, testified that about December 25, 1935,Love said to him, concerning the management, "Them damn wops ain'tgot sense enough to run the mill."Kennedy testified that he was"pretty sure" that he mentioned this to Honeycutt, an overseer.A. M.Gaskey, clerkin a storeoperated by the respondent, testified that heonce heard Love say, "that Mr. Whittle didn't know anything aboutmill work and he would be going back north again." Floyd Tucker,an employee, testified that he heard Love say at one time that, "[theemployees] ought to go out to the office and get Mr. Whittle and runhim back to Philadelphia."James Hensley, a former employee, testi-fied that he once heard Love say that "Hartsell Mills Company didn'thave any houses fit for niggers to live in."This testimony was given LIARTSELL MILLS COMPANY283after Love had been placed on the stand, and he was not recalled todeny it.Only one of the above statements is dated, and that occurredeight and one-half months prior to Love's discharge.Hensley left therespondent's employ February 11, 1936, so the statement which heattributes to Love was made before that date, if at all.Except forKennedy's testimony, mentioned above, there is no evidence that thesestatements came to the attention of the management so as to become afactor in the discharge.During July 1936 the respondent discharged the gatekeeper, oneLisenby.Lisenby was a disabled man of 85 years of age.He wasclearly unable to perform his duties.Pharr testified that Love saidto the employees that the management had been "cold blooded" andruthless in their dealing with Lisenby.Pharr further testified thatthe respondent had been very considerate of Lisenby, first seeing to itthat Lisenby would be able to live with his son, and then giving him amonth's notice before discharging him.According to Pharr, Love'sremarks about the discharge of Lisenby were the last of a series ofincidents which persuaded him that Love should be discharged.WhileLove criticized the respondent for discharging Lisenby, as president ofLocal Union No. 2483, it was natural that he should protest the dis-placement of an old employee and union member. The evidence indi-cates that the extent of Love's statement concerning the discharge wasthat "Lisenby had worked for the mill for years and years, and afterhe became so old that he was of no value to the mill, they dischargedhim and threw him out."We do not feel that the reasons advanced by the respondent for dis-charging Love were, in fact, the true reasons for his discharge.Thestatement concerning the financial condition of the respondent is tooremote in time.Love had permission to circulate the petition, andin any event we see no reason why the circulation of a petition con-cerning the consolidation of two schools, a year or more prior to Love'sdismissal, should have motivated the respondent to discharge Love.Love's skill as a workman is unquestioned.The evidence does notshow that the statements made by Love, excepting the statements con-cerning Lisenby, came to the attention of the company officials whodischarged him.On the other hand Love was the moving spirit ofLocal Union No. 2483, and in discharging Love, shortly after hebecame president, the respondent played a large part in the destructionof Local Union No. 2483.We conclude that Love was dischargedbecause of his membership in and activities in behalf of Local UnionNo. 2483.We find that by the discharge of Lloyd S. Love the respondent hasdiscriminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization and interfering with, 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestraining,and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Love has received almost continuous employment since his discharge.At the time of the hearing,he was employed about 100 miles from hishome.This necessitates his living away from home most of the time,and he desires to be reinstated in his former position.We shall orderthe respondent to reinstate Love to his former position with back pay.J. O. Scottwas arrested for intoxication on the evening of April 2,1938.He spent the night in jail, and was released the following morn-ing upon payment of a fine.On April 5 his foreman, Buff, told himthat he was being laid off,but that he would in all probability berecalled.A week later, Scott talked to Whittle,who told him that hewas discharged for intoxication.Scott had solicited memberships forthe T.W. O. C. in the plant, but he had not held an office in theT.W. O. C.The respondent knew that Scott was a member of theT.W. O. C.On September 16, 1937,Buff questioned Scott about theprogress of theT.W. O. C., askinghim to name some of the members.Scott said that he was a member as were about 85 per cent of theemployeesin the weave shop.The respondent contends that it has a rule that any' employee whobecomes intoxicated on or off duty is subject to discharge,and thatScott was discharged for violating this rule.It was established thatsome employees have been laid off and some discharged for intoxi-cation.Five employees, all respondent'switnesses,testified that they hadbeen intoxicated on one or more occasions.None of them had been dis-charged therefor,although one had been laid off twice because ofintoxication.It is clear that the management had knowledge of anumber of these cases.Honeycutt testified that at one time Whittleknew he was intoxicated and that Whittle warned him about it. Buff,who had authority to hire and discharge,testified that he once knew ofa case of an employee getting drunk,but that he did not report it. Itappears that the respondent enforced its rule at times and did not atothers.Buff admitted that shortly after W. L. Stogner,another employee,was arrested for being intoxicated in January 1938, he asked Scott ifit were he and Stogner who had become intoxicated,and Scott answeredthat it was Stogner and not he. The Trial Examiner found that thisepisode established that the respondent was seeking a pretext to justifyits discharge of Scott.We are unable to agree with the Trial Exam-iner's finding.Stogner was a memberof theT.W. O. C.as was Scott.Scott's union activity was not so prominent as to make it likely that therespondent would single him out as one to be discharged to cripple theT.W. O. C.There was no acute episode in Scott's relationship with HART SELL MILLS COMPANY285the respondent immediately preceding his discharge, so far as unionactivity is concerned.The charge that Scott was discriminatorily dis-charged was not filed until the hearing was in progress.Although thecase is not free of doubt, we conclude from all the circumstances thatJ. 0. Scott was discharged for reasons other than his union membershipor activity.We shall, therefore, dismiss the allegations of the complaintas to him.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III A and B,above, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct and to remove, in so far as possible, the effects of such practices.We have found that the respondent refused to bargain collectivelywith the T. W. 0. C. although a majority of the employees in the appro-priate unit had designated the T. W. 0. C. as their agent for the pur-poses of collective bargaining.As noted above, the respondent filedmotions to reopen the record and to receive further evidence on theground that the T. W. 0. C. has, since the unfair labor practices tookplace, lost its majority status in the plant.The Board denied themotions.The implication from the respondent's motions is that theBoard cannot order it to bargain with the T. W. 0. C. since theT.W. 0. C. no longer represents a majority of the employees in theappropriate unit.While we have not ascertained whether this is, infact, the current situation in the plant, it is clear that the loss of amajority status by the T. W. 0. C., after the refusal to bargain tookplace, cannot affect the respondent's unfair labor practices engaged inprior to such alleged loss of majority. In this regard we said inMatterof Inland Steel Company:12The necessary delays incident to the adjudication of a disputehave postponed the Board's order until a time considerably subse-quent to the original wrongful refusal to bargain.The refusal tobargain collectively disrupts the morale of the men, has a deterringeffect upon the organizational activity of the union and a discour-" See footnote8,supra. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDaging influence on members already gained which tends to inducethem to drop from the ranks. . . . If an order to bargain col-lectively cannot be deemed an appropriate remedy for the refusalto bargain collectively unless the S. W. O. C.'s majority is keptintact until the Board can issue a decision, the plain policy andintent of the Act will be defeated.The respondent would be per-mitted further to evade the obligation of Section 8 (5) by profitingfrom the discouraging effects of its already accomplished violationof that very obligation.We cannot concede the validity of such adoctrine of futility, and we hold that to effectuate the policies ofthe Act, the respondent's refusal to bargain must be remedied byan order to bargain, based on the majority obtaining on the dateof the refusal to bargain.We apply the same principle here.The further ground for the respondent's motions to reopen the recordand to receive further evidence is that the signatures on two of theT.W. O. C.'s membership cards, which were received in evidence toestablish the T.W. O. C.'s majority status, were forged.Even if thecards-referred to were forged, the T. W. O. C. had a majority status asof date the refusal to bargain took place without counting these cards.In the absence of any proof in the record or offered at the time of themotions, we cannot assume that other cards similarly authenticatedwere forged also.Our Order will provide that the respondent, upon request, bargaincollectively with the T. W. O. C. as the exclusive representative of allthe employees in the appropriate unit, in respect to rates of pay, wages,hours of employment, and other conditions of employment, and, if anunderstanding is reached on such matters, to embody said understand-ing in a signed, written contract.We have found that the respondent engaged in unfair labor practicesin discharging Lloyd S. Love.We shall order the respondent to offerreinstatement to Love and to make him whole for any loss of pay hehas suffered by reason of his discharge by payment to him of a sumequal to the amount which he normally would have earned as wagesfrom the date of his discharge to the date of the offer of reinstatement,less his net earnings 13 during that period.13By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for the unlawfulrefusal of his application for reinstatement and the consequent necessity of his seekingemployment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhoodof Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local 2590,8 N. L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal,or other work-relief projects are not considered as earnings,but, as providedbelow in the Order, shall be deducted from the sum due the employee, and the amountthereof shall be paid over to the appropriate fiscal agency of the Federal, State,county,municipal,or other government or governments which supplied the funds for such work-relief projects. HARTSE'LL MILLS COMPANYTHE PETITION287We have determined the appropriatebargainingunit and have foundthat a majorityof the respondent's employees within that unit desig-nated theT.W. O. C. as theirrepresentative for the purposes of col-lective bargaining.Since our Order will provide that the respondent,upon request,bargain collectivelywith the T. W. O. C. as theexclusiverepresentative of all the employees in the appropriate unit, we will dis-miss the petition for investigation and certification of representatives.Upon the basisof the above findings of fact, and upon the entirerecord in the case, the Board makesthe following:CONCLUSIONS OF LAW1.TextileWorkers'OrganizingCommittee isa labor organizationwithinthe meaning of Section2 (5) of the Act.2.Theproduction and maintenance employees of the respondent,excluding clerical and supervisoryemployeesand watchmen,constitutea unit appropriate for the purposesof collective bargaining within themeaning of Section 9(b) of the Act.3.TextileWorkers' Organizing Committeewas onDecember 4, 1937,and at all times sincehas been, theexclusive representative of all theemployees in such unitfor the purposes of collectivebargaining,withinthe meaning of Section9 (a) of the Act.4.By discriminating in regard to the hire and tenureof employ-mentof Lloyd S. Love and thereby discouragingmembership inTextileWorkers' Organizing Committee, the respondenthas engagedin and is engagingin unfairlabor practices within the meaning ofSection 8(3) of the Act.5.By refusingtobargaincollectivelywithTextileWorkers'OrganizingCommittee,as the exclusive representative of its em-ployees in the appropriate unit, the respondent has engaged in andis engaging in unfair labor practices, within the meaning ofSection8 (5) of the Act.6.By interfering with, restraining,and coercing its employees inthe exercise of the rightsguaranteedby Section 7 of the Act, therespondenthas engaged in and is engagingin unfair labor practices,within themeaning of Section 8(1) of the Act.7.The aforesaidunfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondenthas not engaged in unfair labor practices withinthe meaningof Section 8 (3) ofthe Act by discharging J. O. Scott. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Hartsell Mills Company, and its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in TextileWorkers' OrganizingCommittee or any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire or tenure of employ-ment or any term or condition of their employment because of mem-bership in or activity in connection with any such labor organization;(b)Refusing to bargain collectively with Textile Workers' Organ-izing Committee as the exclusive representative of the respondent'sproduction and maintenance employees, excluding clerical and super-visory employees and watchmen;(c) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Lloyd S. Love immediate and full reinstatement to hisformer position without prejudice to his seniority and other rightsand privileges;(b)Make whole Lloyd S. Love for any loss of pay he has sufferedby reason of his discharge by payment to him of a sum of moneyequal to that which he would normally have earned as wages from thedate of his discharge to the date reinstatement is offered, less his netearnings during such period ; deducting, however, from the amountotherwise due to him, monies received during said period for work per-formed upon Federal, State, county, municipal, or other work-reliefprojects, and pay over the amount so deducted to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment or governments which supply the funds for said work-reliefprojects;(c)Notify the Textile Workers' Organizing Committee in writingthat it is prepared to renew negotiations looking toward a collectivebargaining agreement and to embody such terms as may be finallyarrived at in a signed, written contract; HA'RTSELL MILLS COMPANY289(d)Upon request bargain collectivelywithTextileWorkers'Organizing Committee,as the exclusive representative of its produc-tion and maintenance employees,excluding clerical and supervisoryemployees and watchmen,in respect to rates of pay, wages,hours ofemployment,and other conditions of employment,and, if an under-standing is reached on such matters, embody said understanding in asigned, written contract;(e) Immediately post notices to all its employees in conspicuousplaces in and about its plant, and maintain said notices for a periodof at least sixty(60) consecutive days, stating that the respondentwill cease and desist in the manner set forth in paragraphs 1 (a),(b), and(c) of this Order, that the respondent's employees are freeto become or remain members of Textile Workers' Organizing Com-mittee, and that the respondent will take the affirmative action setforth in paragraphs 2 (a), (b), (c),and (d)of this Order;(f)Notify the Regional Director for the Fifth Region in writingwithin ten(10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8(3) of the Actby discharging J. O. Scott.AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives filed by TextileWorkers'OrganizingCommittee,be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.